internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-117202-02 date date x y state date date year dear this responds to a letter dated date submitted on behalf of x by its authorized representative requesting an extension under sec_301_9100-3 of the procedure and administration regulations for x to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes and to elect to treat y as a qualified_subchapter_s_subsidiary qsub and also requesting relief under sec_1362 of the internal_revenue_code facts the information submitted states that x was organized as a business_trust under the laws of state on or about date on date the shareholders of y a pre-existing s_corporation contributed all of their shares in y to x in exchange for ownership interests in x the shareholders of x intended for x to elect to be treated as an association_taxable_as_a_corporation and then to elect to be treated as an s_corporation with both elections effective on date in addition x intended to make a qsub election for y effective on date however due to inadvertence form_8832 entity classification election was not timely filed for x and a valid qsub election was not made with respect to y form_2553 election by a small_business_corporation was timely filed for x effective date however x did not have assets or shareholders nor plr-117202-02 did it begin doing business until date2 law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified either as an entity disregarded as separate from its owner or as an association sec_301_7701-3 provides that an eligible_entity with a single owner will be disregarded as an entity separate from its owner unless it elects otherwise sec_301_7701-3 allows an eligible_entity to elect to change its classification by filing form_8832 entity classification election sec_301_7701-3 provides that all such elections become effective on the date specified by the entity on form_8832 or on the date filed if no effective date is specified the specified effective date must not be earlier than days prior to the filing_date of form_8832 nor later than twelve months after the filing_date sec_301_9100-1 gives the commissioner discretion to grant reasonable extensions of time to make regulatory elections under the rules of sec_301_9100-2 and sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 sets forth the standards that the commissioner uses to determine whether to grant a discretionary extension of time these standards indicate that the commissioner should grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_1362 provides that a small_business_corporation can elect to be treated as an s_corporation sec_1362 provides when an s election becomes effective if an s election is made within the first two and one-half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election was made if an election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will generally not be treated as an s_corporation until the following taxable_year plr-117202-02 sec_1362 provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year sec_1361 provides that a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation in which percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-3 of the income_tax regulations provides the time and manner of making a qsub election a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center sec_1 a provides that a qsub election cannot be effective more than two months and days prior to the date of filing conclusion based on the information submitted and the representations made we conclude that the requirements of section sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to file form_8832 with the appropriate service_center and elect under c to be classified as an association taxable as corporation for federal tax purposes effective date a copy of this letter should be attached to that form a copy has been enclosed for this purpose additionally x is granted an extension of time of days from the date of this letter to file form_8869 with the appropriate service_center and elect under sec_1361 to treat y as a qsub effective date a copy of this letter should be attached to form_8869 a copy has been enclosed for this purpose we also conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective on date within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 a copy has been enclosed for this purpose plr-117202-02 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether x was or is a small_business_corporation or whether y was or is eligible to be a qsub this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to each of x’s authorized representatives sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copies of this letter copy for sec_6110 purposes
